HEDRICK, Chief Judge.
Defendant’s sole argument on appeal is that the district court erred by denying his Rule 60(b) motion for relief from the order for involuntary assignment of his wages. He contends that the court lacked jurisdiction over his person because he never received proper notice of the proceedings or service of process. We disagree.
Divorce actions in which alimony is awarded are not ended merely by the rendition of judgment. “Such actions are always open for motions in the cause ... for the enforcement of the order for alimony.” Barber v. Barber, 216 N.C. 232, 234, 4 S.E.2d 447, 448 (1939). Consequently, a plaintiff seeking enforcement of an order for alimony need not serve the defendant with a new summons. Simply serving him with notice of the motion for enforcement is sufficient. Id. Unless otherwise ordered by the court, G.S. 1A-1, Rule 5(b) allows service of notice of written motions by service on the defendant’s attorney of record. Griffith v. Griffith, 38 N.C. App. 25, 247 S.E.2d 30, disc. rev. denied, 296 N.C. 106, 249 S.E.2d 804 (1978).
*224In the present case, plaintiff served James E. Walker, defendant’s attorney of record, with copies of the motion for assignment of wages and the show cause order of 4 May 1988. Defendant, however, points out that Mr. Walker was hired only to “protect the defendant’s interest in the dissolution of his marriage” in 1976. Therefore, he claims that service upon Mr. Walker in 1988 could not be “reasonably calculated to inform the defendant of the hearings and thus denied the defendant due process.” Nevertheless, this Court has held that absent extraordinary circumstances, “[t]he relationship between a party and his attorney of record continues so long as the opposing party may enter a motion in the matter or apply to the court for further relief.” Griffith, 38 N.C. App. at 29, 247 S.E.2d at 33. Upon review of the record, we conclude that the circumstances in this case do not justify a deviation from this well-established rule. Accordingly, we hold that plaintiff’s service of notice was proper and that the district court correctly denied defendant’s Rule 60(b) motion for relief.
The judgment of the district court is affirmed.
Affirmed.
Judges Parker and COZORT concur.